Lawrence, J.
The plaintiff and two (if not all three) of the defendants reside in the county of Washington. That was, therefore, the proper county for the trial of the action when commenced. Even if, under section 986 of the Code of Civil Procedure, the defendants cannot, as matter of right, claim that the cause should be sent to Washington county for trial, I am of opinion that under the provisions of section 987 the court has the power to change the place of trial on the ground that New York is not the proper county, and as the parties reside in Washington county and the transactions took place there it would appear to be a proper exercise of the power vested in the court to send the case to the last named county for trial. The motion is therefore granted, but as some of the points involved arise under the new Code, and may not be free from doubt, no costs are allowed.